Order filed April 16, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-01126-CR
                                ____________

                     NOEL GALVAN CERNA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 155th District Court
                              Austin County, Texas
                       Trial Court Cause No. 2009R-0088


                                    ORDER
      The reporter’s record in this case was originally due January 18, 2013, but
it was not filed. See Tex. R. App. P. 35.1. On January 28, 2013, this court ordered
the court reporter to file the record within 30 days. On February 15, 2013, Vicki L.
Brown, the court reporter responsible for this record, filed a request for an
extension of time to file the record until April 30, 2013. The court granted an
extension until March 21, 2013. When the court reporter failed to file the record,
on April 2, 2013, this court ordered the court reporter to file the record within 30
days, and instructed the court reporter that if the record was not filed, the court
would order the trial court to conduct a hearing to determine the reason for failure
to file the record. The trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). It is the trial
court’s responsibility to arrange for substitute reporters, if necessary, so that the
appellate record may be completed and filed in a timely manner.

      On April 10, 2013, the court reporter filed a second request for an extension
of time to file the record. Due to the circumstances presented in the motion,
including the size of the record, the court GRANTS an extension of time to Vicki
L. Brown to file the reporter’s record in this appeal on or before May 15, 2013.
This is a FINAL extension. NO FUTHER EXTENSIONS OF TIME WILL BE
GRANTED.



                                   PER CURIAM




                                          2